Order issued i)ecember 5, 2012




                                             in i’he
                                    nurt nf ppia1
                        fift1! iitrict            Ut at Ja11wi
                                      No. 05-12-01601-CV


               IN RE HOLLINGSWORTII SAND & GRAVEL, LLC, Relator


                  original Proceeding from the County Court at Law No. 5
                                   Dallas County. Texas
                           Trial Court Cause No. CC-12-05735-E


                                         ORDER
                          Before Justices Bridges. Lang, and Fillmore

       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of mandamus.

We ORDER that relator bear the costs of this original proceeding.



                                                       /4

                                                                         /   4’
                                                       (                /
                                                    DOUGLA S. LANG
                                                    JUSTIC’